DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” the ESD bus comprises a conductive structure electrically isolated from substrate well regions associated with each circuit domain comprising an electromagnetic interference (EMI) aggressor circuit or an EMI sensitive circuit, the ESD bus conductive structure is electrically isolated from the bulk layer of the substrate of the IC, and the ESD bus is electrically coupled to a ground voltage external to the IC” and [claim 12]” a connector configured to electrically couple the ESD bus to ground voltage external to the IC; a bidirectional ESD protection element corresponding to an EMI aggressor circuit and a bidirectional ESD protection element corresponding to an EMI sensitive circuit, wherein each bidirectional ESD protection element couples the corresponding circuit to the ESD bus; and an edge seal ring formed on a perimeter of the IC, wherein the edge seal ring is a distinct structure from the ESD bus, and the edge seal ring is electrically coupled to the bulk layer of the substrate of the IC” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898